Title: From Thomas Jefferson to C. W. F. Dumas, 30 July 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick


          
            
              Sir
            
            Paris July 30. 1788.
          
          Your favor of the 24th. has just come to hand, and that of the 20th. of June had never been acknoleged. I congratulate you on the news just received of the accession of New Hampshire to the new Constitution which suffices to establish it. I have the honor to inclose you details on that subject, as also on the reception of Mr. Adams, which you will be so good as to reduce to such a size as may gain them admission into the Leyden gazette. We may take a little glory to ourselves too on the victory obtained by the Russians under the command of our Paul Jones, over the Turks commanded by the Captain Pacha, and we may be assured, if it has been as signal as the Russians say, that Constantinople will be bombarded by that officer. Why did the Swedish fleet salute the Russian instead of attacking it? It would make one suspect that their whole movements had in view to divert the Russian fleet from going round if it could be done by hectoring without engaging in the war, well understood that Turkey pays, and England guarantees them against all events. It is scarcely possible however that all these things can pass over without a war. I think the internal affairs of this country will be settled without bloodshed. I have the honour to be with very great esteem & respect, Sir Your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
        